Title: Thomas Jefferson to James Madison, 20 August 1810
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello. Aug. 20. 10.
          
            Mr Wirt having suggested to me that he thought the explanations, of in my case of the Batture, respecting the Nile & Missisipi not sufficiently clear, and that the authority cited respecting the Nile might be urged against me, I have endeavored, by a Note, to state their analogies more clearly.  being a shred of the argument I put into your hands I inclose it to you with a request, after perusal, to put it under cover to mr Gallatin, the argument itself having, I presume, gone on.  mr Irving will be with you tomorrow. I shall set out for Bedford the next day, to be absent probably about three weeks. you shall know when I return in the hope of having the pleasure of seeing you here. Affectionate salutations to mrs Madison & yourself.
          
            Th:
            Jefferson
        